 

Exhibit 10.1

Execution Version

PURCHASE AND CONTRIBUTION AGREEMENT

between

NewStar Equipment Finance I, LLC,

AS SELLER

and

NewStar Commercial Lease Funding 2015 1 LLC,

AS PURCHASER

Dated as of September 1, 2015

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article I DEFINITIONS

1

 

 

 

 

 

Section 1.1

General.

1

 

 

 

 

 

Section 1.2

Specific Terms.

1

 

 

 

 

Article II CONVEYANCE OF THE CONTRACTS, THE RECEIVABLES AND THE RELATED SECURITY

2

 

 

 

Section 2.1

Conveyance of the Contracts, the Receivables and the Related Security .

2

 

 

 

 

Article III CONDITIONS OF CONVEYANCE

3

 

 

 

Section 3.1

Conditions Precedent to the Conveyance.

3

 

 

 

 

 

Section 3.2

Additional Conditions Precedent to Conveyance.

4

 

 

 

 

Article IV REPRESENTATIONS AND WARRANTIES

5

 

 

 

Section 4.1

Representations and Warranties of the Seller.

5

 

 

 

 

 

Section 4.2

Representations and Warranties of the Purchaser.

7

 

 

 

 

Article V COVENANTS OF THE SELLER

8

 

 

 

Section 5.1

Protection of Title of the Purchaser.

8

 

 

 

 

 

Section 5.2

Other Liens or Interests.

9

 

 

 

 

 

Section 5.3

Costs and Expenses.

9

 

 

 

 

Article VI PURCHASES BY THE SELLER

9

 

 

 

Section 6.1

Purchases by the Seller.

9

 

 

 

 

 

Section 6.2

Reassignment of Purchased Contracts.

10

 

 

 

 

 

Section 6.3

Waivers.

10

 

 

 

 

Article VII MISCELLANEOUS

11

 

 

 

Section 7.1

Liability of the Seller.

11

 

 

 

 

 

Section 7.2

Limitation on Liability of the Seller and Others.

11

 

 

 

 

 

Section 7.3

Amendment.

11

 

 

 

 

 

Section 7.4

Notices.

11

 

 

 

 

 

Section 7.5

Merger and Integration.

11

 

 

 

 

 

Section 7.6

Severability of Provisions.

11

 

 

 

 

 

Section 7.7

GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION.

11

 

 

 

 

 

Section 7.8

Counterparts.

12

 

 

 

 

 

Section 7.9

Non‑petition Covenant.

12

 

 

 

 

 

Section 7.10

Binding Effect; Assignability.

12

 

 

 

 

 

Section 7.11

Third Party Beneficiary.

12

 

 

 

 

 

Section 7.12

Term.

12

 

 

 

 

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT

 

 

 

 

 

SCHEDULE A

REPRESENTATIONS AND WARRANTIES OF THE SELLER WITH RESPECT TO CONTRACTS REFERRED
TO IN ANY ASSIGNMENT

 

 

 

 

 

SCHEDULE B

PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES AND “DOING BUSINESS AS” NAMES OF THE
SELLER

 

 

 

 

 

SCHEDULE C

SCHEDULE OF CONTRACTS

 

 

 

i

--------------------------------------------------------------------------------

 

PURCHASE AND CONTRIBUTION AGREEMENT

THIS PURCHASE AND CONTRIBUTION AGREEMENT, dated as of September 1, 2015 (this
“Agreement”), between NewStar Equipment Finance I, LLC, a Delaware limited
liability company (“Seller”), and NewStar Commercial Lease Funding 2015‑1 LLC, a
Delaware limited liability company (the “Purchaser” or the “Issuer”).

W I T N E S S E T H:

WHEREAS, the Purchaser has agreed to purchase from the Seller on the Closing
Date and from time to time thereafter, and the Seller has agreed to Sell (as
hereinafter defined) to the Purchaser from time to time, certain Contracts,
Receivables and Related Security (in each case, as hereinafter defined) related
thereto on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Purchaser and the Seller, intending to be legally bound, hereby agree as
follows:

Article I

DEFINITIONS

Section 1.1 General.  The specific terms defined in this Article include the
plural as well as the singular.  Words herein importing a gender include the
other gender.  References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form.  References
to agreements and other contractual instruments include all subsequent
supplements thereto, amendments thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement or
the Indenture (as hereinafter defined).  References herein to Persons include
their successors and assigns permitted hereunder or under the Indenture.  The
terms “include” or “including” mean “include without limitation” or “including
without limitation”. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement.  Capitalized terms
used herein but not defined herein shall have the respective meanings assigned
to such terms in the Indenture.

Section 1.2 Specific Terms.  Whenever used in this Agreement, the following
words and phrases, unless defined in the Indenture or the context otherwise
requires, shall have the following meanings:

“Agreement” means this Purchase and Contribution Agreement and all amendments or
other modifications hereof and supplements hereto made in accordance with the
terms hereof.

“Convey” means to Sell Contracts, Receivables and Related Security hereunder.

“Conveyance” means, collectively, a Sale of Contracts, Receivables and Related
Security by the Seller to the Purchaser.

“Conveyance Date” means the Closing Date.

“Conveyed Assets” has the meaning specified in Section 2.1(a).

“Indenture” means the Indenture dated September 1, 2015, between the Issuer and
Wells Fargo Bank, National Association, as Trustee and Custodian.

“Purchaser” has the meaning specified in the Preamble.

“Repurchase Date” has the meaning specified in Section 6.1(b).

“Repurchase Event” has the meaning specified in Section 6.1(a).

“Repurchase Notice” has the meaning specified in Section 6.1(b).

“Request Notice” means a notice, which shall include a computer print‑out, tape
or other form acceptable to the Purchaser sufficient to enable the Purchaser to
identify all Contracts to be Conveyed by the Seller to the Purchaser on a
Conveyance Date.

1

--------------------------------------------------------------------------------

“Sale” and “Sell” have the meanings specified in Section 2.1(a).

“Schedule of Contracts” means the schedule of all Contracts Conveyed pursuant to
this Agreement which is attached hereto as Schedule C, as amended or
supplemented from time to time pursuant to the terms hereof.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule A.

“Seller” has the meaning specified in the Preamble.

“Warranty Purchase Event” means, with respect to a Contract, the occurrence of
(i) a breach of any of the Schedule of Representations that materially adversely
affects (x) the legality, validity or enforceability of such Contract, (y) the
Trustee’s security interest in such Contract or (z) the collectability of such
Contract or (ii) a “Warranty Purchase Event” pursuant to Section 4.03(a) of the
Indenture.

Article II

CONVEYANCE OF THE CONTRACTS, THE RECEIVABLES AND THE RELATED SECURITY

Section 2.1 Conveyance of the Contracts, the Receivables and the Related
Security .

(a) Subject to the terms and conditions of this Agreement, the Seller hereby
agrees to, on the Conveyance Date, (i) sell or contribute (in accordance with
subsection (f) below), transfer, assign, and otherwise convey (collectively,
“Sell” and any such sale, transfer, assignment, and/or other conveyance, a
“Sale”) to the Purchaser, without recourse (but with personal liability to the
extent specifically provided in Section 6.1(a) hereof), and the Purchaser hereby
agrees to purchase, all right, title and interest of the Seller in, to and under
certain Contracts and the ownership interest or security interest of the Seller
in the Equipment, and the Receivables and the Related Security related thereto
(collectively, the “Conveyed Assets”), and (ii) transfer, or cause the deposit,
into the Collection Account of all Collections and any Advance Payments received
by the Seller on account of any Conveyed Assets payable after the Cut‑Off Date
and related to such Conveyed Assets (provided that Seller shall also transfer,
or cause to be deposited, into the Collection Account any and all then
delinquent and not collected Scheduled Payments on account of the Conveyed
Assets Sold as of the Conveyance Date), in each case, within two (2) Business
Days of the identification thereof.  All Advance Payments shall be held
segregated in a sub‑account of the Collection Account until the applicable
Collection Period.  The Seller hereby acknowledges that each Conveyance to the
Purchaser hereunder is absolute and irrevocable, without reservation or
retention of any interest whatsoever by the Seller (except for the Seller’s
ownership interest in the Purchaser).

(b) The Sales of Conveyed Assets by the Seller to the Purchaser pursuant to this
Agreement are intended to constitute sales and contributions of all of the
Seller’s right, title and interest in, to and under such Conveyed Assets for all
purposes, conveying good title thereto, free and clear of any Liens and, except
for personal liability to the extent specifically provided in Sections 5.3 and
6.1(a) hereof, without recourse.  With respect to Contracts related to titled
Equipment in which the Seller has submited to the applicable titling authority
the necessary application for noting the Issuer as owner but to which such
applicable titling authority has not yet noted the Issuer as the owner of such
titled Equipment, the Seller acknowledges and agrees that any interest it has as
reflected in its position as owner under the such titled Equipment is merely
bare legal title and is held for the benefit of the Issuer as the true owner of
all equitable title.

(c) It is the intention of the Seller and the Purchaser that the Conveyed Assets
Conveyed by the Seller to the Purchaser pursuant to this Agreement shall not be
part of the Seller’s estate or otherwise considered property of the Seller in
the event of the filing of a bankruptcy petition by or against the Seller under
any bankruptcy or similar law.

(d) In the event that the Sales of Conveyed Assets by the Seller to the
Purchaser pursuant to this Agreement are deemed to be a secured financing (or
are otherwise determined not to be absolute assignments of all of the Seller’s
right, title and interest in, to and under the Conveyed Assets Conveyed, or
purportedly Conveyed hereunder), then (i) the Seller shall be deemed hereunder
to have granted to the Purchaser, and the Seller does hereby grant to the
Purchaser, a first priority lien and security interest in all of the Seller’s
right, title and interest in, to and under such Conveyed Assets, whether now
owned or hereafter acquired and all proceeds of, and all amounts received or
receivable under any or all of, the foregoing and (ii) this Agreement shall
constitute a security agreement under applicable law.

(e) [Intentionally Omitted]

2

--------------------------------------------------------------------------------

(f) The price paid for the Conveyed Assets which are Conveyed hereunder shall be
the Purchase Price with respect thereto.  Subject to the following sentence,
such Purchase Price shall be paid by means of an immediate cash payment to the
Seller by wire transfer on the Conveyance Date to an account designated by the
Seller on or before the Conveyance Date, and documented by means of proper
accounting entries upon the accounts and records of the Seller and the Purchaser
on the Conveyance Date.  To the extent that the cash amount received for any
Conveyed Assets Conveyed by the Seller to the Purchaser hereunder is less than
the Purchase Price of such Conveyed Assets at the time of Sale, the shortfall
shall be deemed to have been contributed by the Seller to the capital of the
Purchaser on the Conveyance Date.  The Seller and the Purchaser intend that the
Purchase Price for any Conveyed Assets Conveyed by the Seller to the Purchaser
hereunder reflect the fair market value which would be obtained in an arm’s
length transaction with an unaffiliated party of such Purchaser, at the time of
the applicable Sale.

(g) After giving effect to the Conveyance of the Conveyed Assets, on the
Conveyance Date hereunder, the Purchaser shall own the Conveyed Assets Conveyed
by the Seller to the Purchaser on the Conveyance Date and the Seller shall not
take any action inconsistent with such ownership and shall not claim any
ownership interest in such Conveyed Assets.

(h) Until the occurrence of an Event of Servicing Termination and the
replacement of NewStar Equipment Finance I, LLC as Servicer pursuant to the
terms of the Servicing Agreement, NewStar Equipment Finance I, LLC, as Servicer,
shall conduct the servicing, administration and collection of the Conveyed
Assets Conveyed hereunder and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect such
Conveyed Assets, from time to time, all in accordance with the terms of the
Servicing Agreement.  In accordance with the Indenture, certain documents
relating to Conveyed Assets Conveyed hereunder shall be delivered to and held in
trust by the Custodian for the benefit of the Purchaser and its assignees, and
the Purchaser hereby instructs the Seller to so deliver such documents to the
Custodian.  Such delivery to the Custodian of such documents and the possession
thereof by the Custodian is at the will of the Purchaser and its assignees and
in a custodial capacity for their benefit only.

(i) On the Conveyance Date (or as otherwise provided in the definition of
“Contract File”), the Seller shall deliver to the Custodian on behalf of the
Purchaser and any assignee thereof each item contained in the Custodian Contract
Files of, and any other chattel paper or instrument (each as defined in the UCC)
representing or evidencing, any Conveyed Assets related thereto being Conveyed
on the Conveyance Date.

(j) As of the Conveyance Date, the Purchaser expressly disclaims any and all
liability whatsoever on the part of the Seller to the extent the Conveyed Assets
do not generate sufficient cash flows to cover the obligations of the Purchaser
under any financing arrangement on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor.  The Seller shall not pay any
specified yield to the Purchaser if the collection time with respect to any
Receivable differs from that anticipated collection time as of the Conveyance
Date and the Purchaser agrees that it will not have any claim to any specified
yield against the Seller.

Article III

CONDITIONS OF CONVEYANCE

Section 3.1 Conditions Precedent to the Conveyance.  The Conveyance hereunder is
subject to the condition precedent that the Purchaser shall have received on or
before the Conveyance Date under this Agreement, in form and substance
satisfactory to the Purchaser:

(i) a copy of this Agreement, duly executed by each of the parties hereto, and
an Assignment Agreement, in the form attached hereto as Exhibit A, executed by
the Seller and setting forth the Contracts to be Conveyed on the Conveyance Date
under this Agreement;

(ii) a copy of resolutions duly adopted by the Seller approving this Agreement,
any Assignment Agreements and the other documents to be delivered by it
hereunder and the transactions and matters contemplated hereby and thereby,
certified by the Seller’s secretary or assistant secretary;

(iii) the certificate of formation of the Seller and a good standing certificate
for the Seller issued by the Secretary of State of Delaware, dated as of a
recent date;

(iv) a copy of the operating agreement of the Seller, certified by an officer of
the Seller;

(v) a certificate of an officer of the Seller certifying the names and true
signatures of the officers authorized on behalf of the Seller to sign this
Agreement, any Assignment Agreements, and the other documents to be delivered by
it hereunder (on which certificate the Purchaser may conclusively rely until
such time as the Purchaser shall receive from the Seller a revised certificate
meeting the requirements of this subsection (v)) and certifying that all
representations and warranties made by the Seller in this Agreement are true and
correct in all material respects;

3

--------------------------------------------------------------------------------

(vi) copies of proper financing statements (on Form UCC‑1) (x) accurately
describing the Conveyed Assets related thereto and naming the Seller as the
“Debtor/Seller”, the Purchaser as “Secured Party/Purchaser”, and the Trustee on
behalf of the Secured Parties as the “Total Assignee of Secured
Party/Purchaser”, and (y) other similar instruments or documents, in form and
substance sufficient for filing under the UCC or any comparable law of any and
all jurisdictions as may be necessary or, in the opinion of the Purchaser,
necessary or advisable to perfect the Purchaser’s ownership or security interest
(as the case may be) in all Conveyed Assets;

(vii) copies of properly executed termination statements or statements of
release (on Form UCC‑3) or other similar instruments or documents, if any, in
form and substance satisfactory for filing under the UCC or any comparable law
of any and all jurisdictions as may be necessary or, in the opinion of the
Purchaser, advisable to release all security interests and similar rights of any
Person in the initially Conveyed Assets previously granted by the Seller;
provided that, the Seller shall not be required to file or record assignments of
any UCC‑1 financing statements or other lien recordings made against any
Obligors;

(viii) certified copies of requests for information or copies (or a similar
search report certified by a party acceptable to the Purchaser), dated a date
reasonably near and prior to the date of the Conveyance, listing all effective
financing statements and other similar instruments and documents which name the
Seller (under its present name, any previous name or any trade name) as debtor
and which are filed in the jurisdictions in which filings are to be made
pursuant to such subsections (vi) and (vii) above, together with copies of such
financing statements, none of which, except those filed pursuant to
subsection (vi), above, shall cover any Conveyed Assets related thereto;

(ix) any necessary third party consents and approvals to the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby, in form and substance satisfactory to the Purchaser; and

(x) one or more favorable opinions of counsel to the Seller, with respect to due
organization, good standing, authorization, enforceability, no‑litigation and
such other matters as are customarily requested in transactions of the type
contemplated by this Agreement.

Section 3.2 Additional Conditions Precedent to Conveyance.  The Conveyance to
take place on the Conveyance Date shall be subject to the further conditions
precedent that:

(a) The representations and warranties of the Seller contained in Section 4.1
shall be correct on and as of the Conveyance Date in all material respects, as
of the Conveyance taking place on the Conveyance Date and to the application of
proceeds therefrom, as though made on and as of such date.

(b) The Purchaser shall have received an Assignment Agreement, dated as of the
Conveyance Date, executed by the Seller, listing each Contract being Conveyed on
the Conveyance Date.

(c) The Seller shall have taken such other action, including delivery of
approvals, consents, opinions, documents and instruments to the Purchaser, as
the Purchaser may reasonably request.

(d) The Seller shall have taken all steps necessary under all applicable law in
order to (A) Convey to the Purchaser the Conveyed Assets being Conveyed on the
Conveyance Date and (B) ensure that, upon the Conveyance of such Conveyed Assets
from the Seller to the Purchaser pursuant to the terms hereof, the Purchaser
will have acquired good and marketable title to or a valid and perfected
security interest (as the case may be) in the Conveyed Assets, free and clear of
any Liens or restrictions on transferability.

(e) The Seller shall have delivered or caused to be delivered to the Custodian,
on behalf of the Purchaser, in accordance with Section 4.03(a) of the Indenture,
the Custodian Contract File (as defined in the Indenture) related to each
Conveyed Asset.

4

--------------------------------------------------------------------------------

Article IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Seller.  The Seller makes the
following representations and warranties, on which the Purchaser relies (x) in
acquiring the Conveyed Assets which are Conveyed hereunder and (y) in granting a
security interest in such Conveyed Assets to the Trustee under the
Indenture.  Such representations and warranties are made with respect to the
Conveyed Assets transferred as of the Conveyance Date or at such other times
specified below or specified in the Schedule of Representations, but shall
survive the Conveyance hereunder of the Conveyed Assets related thereto and the
grant of a security interest therein to the Trustee under the Indenture.

(a) Schedule of Representations.  The representations and warranties set forth
on the Schedule of Representations are true and correct with respect to all of
the Contracts and the other Conveyed Assets which are referred to in the
Assignment Agreement dated as of the Conveyance Date (or any annex or schedule
thereto) delivered by the Seller to the Purchaser on the Conveyance Date.

(b) Organization and Good Standing.  The Seller has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with the organizational power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted (except where such failure would not
have a material adverse effect on the business or financial condition of the
Seller), and now has and maintains at all relevant times the organizational
power, authority and legal right to acquire and own the Conveyed Assets which
are Conveyed hereunder.

(c) Due Qualification.  The Seller is duly qualified to do business, is in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, licenses and/or approvals (except
where the failure to be so qualified, or to have obtained such licenses and/or
approvals would not have a material adverse effect on (x) the legality, validity
or enforceability of the Contracts, (y) the Trustee’s security interest in the
Contracts or (z) the collectability of the Contracts).

(d) Power and Authority.  The Seller has the power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to carry out its terms and their terms, respectively; the Seller has
the full power and authority to Convey the Conveyed Assets to be Conveyed to the
Purchaser hereunder and has duly authorized such Conveyance to the Purchaser by
all necessary organizational action and the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party
have been duly authorized by the Seller by all necessary organizational action.

(e) Valid Conveyance; Binding Obligations.  This Agreement, the initial
Assignment Agreement and the other Transaction Documents to which the Seller is
party have been and, in the case of each Assignment Agreement delivered after
the date hereof, will be duly executed and delivered by the Seller, and this
Agreement shall effect valid Conveyance of the Conveyed Assets related thereto,
enforceable against the Seller and creditors of and purchasers from the Seller,
and this Agreement and such other Transaction Documents shall constitute legal,
valid and binding obligations of the Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation or other
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

(f) No Violation.  The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict with, result in any breach of any of
the material terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or by‑laws of the
Seller, or any material indenture, agreement, mortgage, deed of trust or other
instrument to which the Seller is a party or by which it is bound or any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such material indenture,
agreement, mortgage, deed of trust or other instrument, other than liens created
under the Transaction Documents, or, to the best of the Seller’s actual
knowledge, violate any law, order, rule or regulation applicable to the Seller
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Seller or any
of its properties.

(g) No Proceedings.  There are no proceedings or investigations pending or, to
the best of the Seller’s actual knowledge, threatened against the Seller before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Seller or its
properties (i) asserting the invalidity of this Agreement or any of the other
Transaction Documents to which it is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the other Transaction Documents to which it is a party, or (iii) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect on the performance by the Seller of its obligations under, or the
validity or enforceability of, this Agreement or any of the other Transaction
Documents to which it is a party.

(h) No Consents.  The Seller is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement except those which may have been obtained, effected or made.

5

--------------------------------------------------------------------------------

(i) Approvals.  All approvals, authorizations, orders or other actions of any
person, corporation or other organization, or of any court, governmental agency
or body or official, required in connection with the execution and delivery by
the Seller of this Agreement and the consummation of the transactions
contemplated hereby (including each Conveyance of the Conveyed Assets to the
Purchaser) have been or will be taken or obtained on or prior to the date hereof
or the Conveyance Date.

(j) Chief Executive Office.  The chief executive office of the Seller and the
office where the Seller keeps its records regarding the Contracts (other than
those delivered to the Custodian or held by NewStar Equipment Finance I, LLC, as
Servicer) is located at 500 Boylston Street, Suite 1250, Boston, MA  02116. The
Seller’s legal name is as set forth in this Agreement; other than as disclosed
on Schedule B hereto, the Seller has not changed its name since the date of its
formation; the Seller does not have tradenames, fictitious names, assumed names
or “doing business as” names other than as disclosed on Schedule B hereto.

(k) Solvency.  The Seller is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents.  The Seller, after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, will have an
adequate amount of capital to conduct its business in the foreseeable future.

(l) Accounting Treatment.  For accounting purposes, the Seller will treat the
transactions effected by this Agreement as sales of property to, or
contributions of property to the capital of, the Purchaser in accordance with
GAAP.  The Seller’s financial records shall reflect that the assets Conveyed
hereunder have been Conveyed to the Purchaser, are no longer owned by the Seller
and are not intended to be available to the creditors of the Seller; provided,
however, it being understood that the assets and liabilities of the Purchaser
may appear on the consolidated financial statements of the Seller.

(m) Compliance With Laws.  The Seller has complied in all material respects with
all applicable laws, rules, regulations, judgments, agreements, decrees and
orders with respect to the Conveyed Assets.

(n) Taxes.  The Seller has filed on a timely basis all tax returns (including,
without limitation, foreign, federal, state and local income tax returns)
required to be filed, is not liable for taxes payable by any other Person (other
than any Person within the Seller’s consolidated group or similar group, as long
as no such taxes payable are delinquent and if adequate reserves are being
maintained therefor) and has paid or made adequate provisions for the payment of
all taxes, assessments and other governmental charges due from the Seller other
than those being disputed in good faith by appropriate proceedings and in
respect of which no penalty may be assessed from such contest and it has made
proper reserves on its books.  No tax lien or similar adverse claim has been
filed, and the Seller has received no notice of any claim being asserted, with
respect to any such tax, assessment or other governmental charge.

(o) Request Notices.  Each Request Notice is accurate in all material respects.

(p) Assignment Agreements.  Each Assignment Agreement is accurate in all
material respects.

(q) No Liens, Etc.  The Conveyed Assets to be Conveyed to the Purchaser
hereunder will be transferred by the Seller to the Purchaser free and clear of
any Liens or restrictions on transferability, and the Seller has the
organizational power and lawful authority to Convey the Conveyed Assets and,
upon Conveyance thereof hereunder, the Purchaser will have acquired good and
marketable title to or a valid and perfected interest (as the case may be) in
such Conveyed Assets, free and clear of any Liens or restrictions on
transferability.  No effective financing statement or other instrument similar
in effect covering all or any part of any Conveyed Assets Conveyed hereunder is
on file in any recording office, except such as may have been filed in favor of
the Trustee as “Secured Party” or “Assignee” or except as shall be released upon
the Conveyance of such Conveyed Assets to the Purchaser.

(r) [Intentionally Omitted].

(s) No Default.  The Seller is not in default under or with respect to any
contract, agreement, lease or other instrument to which the Seller is a party
and which has a material adverse effect on the Seller’s condition (financial or
otherwise), business, operations or properties, or would reasonably be likely to
have such an effect on the ability of the Seller to carry out its obligations
under this Agreement and the other Transaction Documents to which the Seller is
a party.

(t) Financial or Other Condition.  There has been no material adverse change in
the condition (financial or otherwise), business, operations, results of
operations, or properties of the Seller since December 31, 2014.

(u) Investment Company Status.  The Seller is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.  The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents by the Seller will not violate any
provision of the Investment Company Act of 1940 or any rule, regulation or order
issued by the Securities and Exchange Commission thereunder.

(v) Membership Interests.  All of the membership interests of the Purchaser are
and will be held directly by the Seller.

(w) Separate Entity.  The Seller is an entity with assets and liabilities
distinct from those of the Purchaser, and the Seller hereby acknowledges that
the parties to the Transaction Documents are entering into the transactions
contemplated by this Agreement and the other Transaction Documents in reliance
upon the Seller’s identity as a separate legal entity from the Purchaser.

6

--------------------------------------------------------------------------------

(x) Intent of the Seller.  The Seller has not Conveyed any interest in any
Conveyed Assets related thereto to the Purchaser with any intent to hinder,
delay or defraud any of the Seller’s creditors.

(y) Consideration.  The Seller has received fair consideration and reasonably
equivalent value in exchange for the Conveyance of the related Conveyed Assets
hereunder.

(z) Margin Regulations.  No proceeds of any Conveyance hereunder will be used by
the Seller for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time.

Section 4.2 Representations and Warranties of the Purchaser.  The Purchaser
makes the following representations and warranties, on which the Seller relies
in Conveying the related Conveyed Assets to the Purchaser hereunder on the
Conveyance Date.  Such representations and warranties are made as of the
execution and delivery of this Agreement and, with respect to the Conveyed
Assets Conveyed hereunder, as of the Conveyance Date, but shall survive the
Conveyance of such Conveyed Assets hereunder and the grant of a security
interest in such Conveyed Assets by the Purchaser under the Indenture.

(a) Organization and Good Standing.  The Purchaser has been duly formed and is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware, with the organizational power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is currently conducted (except where such failure would
not have a material adverse effect on the business or financial condition of the
Purchaser), and now has and maintains at all relevant times the organizational
power, authority and legal right to acquire and own the related Conveyed Assets
Conveyed hereunder.

(b) Due Qualification.  The Purchaser is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, licenses and/or approvals (except where the failure to be so
qualified, or to have obtained such licenses and/or approvals would not have a
material adverse effect on (x) the legality, validity or enforceability of the
Contracts, (y) the Trustee’s security interest in the Contracts or (z) the
collectability of the Contracts).

(c) Power and Authority.  The Purchaser has the power and authority to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, and to carry out the terms hereof and thereof, and to acquire the
Conveyed Assets Conveyed to it hereunder; and, the execution, delivery and
performance of this Agreement, all of the documents required pursuant hereto and
the other Transaction Documents to which it is a party, have been duly
authorized by the Purchaser by all necessary organizational action.

(d) No Consent Required.  The Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any Governmental Authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement, the
Indenture and the other Transaction Documents to which it is a party, except for
such as have been obtained, effected or made.

(e) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation or other
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

(f) No Violation.  The execution, delivery and performance by the Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement, the Indenture and the other Transaction Documents to which it is a
party and the fulfillment of the terms of this Agreement, the Indenture and the
other Transaction Documents to which it is a party do not and will not conflict
with, result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
organizational documents of the Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which the Purchaser is a party or by which the Purchaser is bound
or to which any of its properties are subject, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such material indenture, agreement, mortgage, deed of trust or other instrument
(other than liens created hereunder or under the Transaction Documents), or, to
the best of the Purchaser’s actual knowledge, violate any law or any order, rule
or regulation, applicable to the Purchaser or its properties, of any federal or
state regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over the Purchaser or any of its properties.

(g) No Proceedings.  There are no proceedings or investigations pending, or, to
the best of the Purchaser’s actual knowledge, threatened against the Purchaser
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over the Purchaser or its
properties: (i) asserting the invalidity of this Agreement, the Indenture or any
of the Transaction Documents to which it is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement, the
Indenture or any of the Transaction Documents to which it is a party, or (iii)
seeking any

7

--------------------------------------------------------------------------------

determination or ruling that would reasonably be expected to have a material
adverse effect (other than an inconsequential adverse effect) on the performance
by the Purchaser of its obligations under, or the validity or enforceability of,
this Agreement, the Indenture or any of the Transaction Documents to which it is
a party.

(h) Consideration.  The Purchaser has given fair consideration and reasonably
equivalent value in exchange for the Conveyance of the related Conveyed Assets
hereunder.

Article v

COVENANTS OF THE SELLER

Section 5.1 Protection of Title of the Purchaser.

(a) On or prior to the Closing Date, the Seller shall have filed or caused to be
filed UCC‑1 initial financing statements, executed by the Seller as seller or
debtor, naming the Purchaser as purchaser or secured party, naming the Trustee
on behalf of the Secured Parties as assignee and describing the Conveyed Assets
being Conveyed by it to the Purchaser as collateral, with the office of the
Secretary of State of the State of Delaware.  Without limiting the foregoing,
the Seller hereby authorizes the Purchaser to prepare and file such UCC‑1
financing statement.  From time to time thereafter, the Seller shall authorize,
execute (as applicable) and file such financing statements and cause to be
executed (if applicable) and filed such continuation statements, all in such
manner and in such places as may be required by law (or deemed necessary or
advisable by the Purchaser) to fully perfect, preserve, maintain and protect the
interest of the Purchaser under this Agreement, and the security interest of the
Trustee under the Indenture, in the Conveyed Assets which are Conveyed hereunder
and in the proceeds thereof.  The Seller shall deliver (or cause to be
delivered) to the Purchaser, the Custodian, the Trustee and the Back‑up Servicer
file‑stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.  In the event that the Seller
fails to perform its obligations under this subsection, the Purchaser or, if an
Event of Default has occurred and is continuing, the Trustee as directed by the
Control Party may perform such obligations, at the expense of the Seller, and
the Seller hereby authorizes the Purchaser or, if an Event of Default has
occurred and is continuing, the Trustee and grants to the Purchaser and the
Trustee an irrevocable power of attorney to take any and all steps in order to
perform such obligations in the Seller’s or in its own name, as applicable, and
on behalf of the Seller, as are necessary or advisable, in the determination of
the Purchaser or the Trustee as directed by the Control Party.

(b) On or prior to the Conveyance Date hereunder, the Seller shall take all
steps necessary under applicable law in order to transfer and assign to the
Purchaser the Conveyed Assets being Conveyed on the Conveyance Date to the
Purchaser so that, upon the Conveyance of such Conveyed Assets from the Seller
to the Purchaser pursuant to the terms hereof on the Conveyance Date, the
Purchaser will have acquired good and marketable title to or a valid and
perfected ownership or security interest (as the case may be) in such Conveyed
Assets, free and clear of any Liens or restrictions on transferability.  On or
prior to the Conveyance Date hereunder, the Seller shall take all steps required
under applicable law in order for the Purchaser to grant to the Trustee a first
priority perfected security interest in the Contracts being Conveyed to the
Purchaser on the Conveyance Date and, from time to time thereafter, the Seller
shall take all such actions as may be required by applicable law (or deemed
necessary or advisable by the Purchaser or, if an Event of Default has occurred
and is continuing, the Trustee) to fully preserve, maintain and protect the
Purchaser’s ownership interest in, the Conveyed Assets which have been Conveyed
to the Purchaser hereunder.

(c) With respect to each Contract Conveyed hereunder, the Seller shall, prior to
or on the Conveyance Date, (i) take or cause to be taken all steps necessary
under all applicable law in order to cause a valid, subsisting and enforceable
perfected, security or ownership interest to exist in the Seller’s favor in the
Equipment securing such Contract, (ii) have assigned such perfected security or
ownership interest in the Equipment referred to in clause (i) above to the
Purchaser by means of a Conveyance hereunder, and (iii) take or cause to be
taken all steps necessary under all applicable law in order to allow the
Purchaser to assign such perfected security interest in the Equipment or to
grant a security interest in any Equipment owned by the Purchaser, as
applicable, referred to in clause (i) above to the Trustee pursuant to the
Granting Clause of the Indenture.

(d) The Seller shall not change its name, identity, or corporate structure in
any manner that would make any financing statement or continuation statement
filed by the Seller (or by the Purchaser on behalf of the Seller) in accordance
with paragraph (a) above seriously misleading within the meaning of § 9‑506 of
the UCC (or any similar provision of the UCC), unless the Seller shall have
given the Purchaser, the Servicer and the Trustee at least thirty (30) days
prior written notice thereof, and shall promptly file, and hereby authorizes the
Purchaser or the Trustee to file in the event the Seller fails to promptly do
so, appropriate financing statement amendments to all previously filed and then
effective financing statements and continuation statements naming the Seller as
debtor, the Purchaser as secured party and Conveyed Assets as collateral.

(e) The Seller shall give the Purchaser, the Servicer, the Trustee and the
Rating Agency at least thirty (30) days prior written notice of any change in
its jurisdiction of formation, if, as a result of such change, the applicable
provisions of the UCC would require the filing of any amendment of any
previously filed and then effective financing or continuation statement naming
the Seller as debtor, the Purchaser as secured party and Conveyed Assets as
collateral.  The Seller shall at all times maintain its jurisdiction of
formation, each office from which it services Contracts and its principal
executive office within the United States of America.

8

--------------------------------------------------------------------------------

(f) The Seller shall maintain its computer systems so that, from and after the
time of Conveyance under this Agreement of the Conveyed Assets to the Purchaser
and the grant of a security interest in such Conveyed Assets by the Purchaser to
the Trustee, the Seller’s master computer records (including archives) that
shall refer to such a Conveyed Asset indicate clearly that such Conveyed Asset
has been Conveyed to the Purchaser hereunder and pledged by the Purchaser under
the Indenture.  Indication of the security interest of the Trustee in a Conveyed
Asset Conveyed hereunder shall be deleted from or modified on the Seller’s
computer systems when such Conveyed Contract shall be (i) paid off by the
related Obligor, (ii) liquidated by the Servicer pursuant to the Servicing
Agreement, (iii) purchased or substituted by the Seller in accordance with
Section 6.1 or 6.2 hereof, (iv) substituted by the Servicer in accordance with
Section 3.04 of the Servicing Agreement or (v) released by the Trustee pursuant
to Section 4.07 of the Indenture.

(g) If at any time the Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any loan, installment sale contract or
lease receivables to any prospective purchaser, lender or other transferee, the
Seller shall give to such prospective purchaser, lender, or other transferee
computer tapes, records, or print‑outs (including any restored from archives)
that, if they shall refer in any manner whatsoever to any Conveyed Asset
Conveyed hereunder, shall indicate clearly that such Conveyed Asset has been so
Conveyed to the Purchaser and is subject to a security interest in favor of the
Trustee.

(h) Not later than ninety (90) days after the Conveyance Date, the Seller shall
have delivered to the Custodian on behalf of the Purchaser copies of properly
executed termination statements or statements of release (on Form UCC‑3) or
other similar instruments or documents, if any, in form and substance
satisfactory for filing under the UCC or any comparable law of any and all
jurisdictions as may be necessary or, in the opinion of the Purchaser, advisable
to release all security interests and similar rights of any Person (other than
the Purchaser or the Trustee) in the Conveyed Assets previously granted by the
Seller.

(i) On the Conveyance Date (or as otherwise provided in the definition of
“Contract File”), the Seller shall have delivered to the Custodian on behalf of
the Purchaser each item contained in the Custodian Contract Files of, and any
other chattel paper or instrument (each as defined in the UCC) representing or
evidencing, any Conveyed Assets being Conveyed on the Conveyance Date.

(j) The Seller covenants that all financial statements or other statements,
including, but not limited to, tax filings and the annual financial statements
of the Seller (including any consolidated financial statements), shall disclose
the effects of the transactions contemplated by this Agreement as a sale or
capital contribution of Conveyed Assets to the Purchaser.

Section 5.2 Other Liens or Interests.  Except for the Conveyances hereunder, the
Seller will not sell, pledge, assign, transfer or otherwise convey to any Person
(other than the Purchaser or the Trustee), or grant, create, incur, assume or
suffer to exist any Lien on the Conveyed Assets Conveyed hereunder or any
interest therein, and the Seller shall defend the right, title, and interest of
the Purchaser and the Trustee in and to such Conveyed Assets against all Liens
of third parties claiming through or under the Seller.  To the extent that any
Contract contains a provision stating that the Equipment which is the subject of
such Contract shall at any time secure any debt of the related Obligor to the
Seller other than under such Contract, the Seller agrees that any security
interest in its favor arising from such a provision shall be subordinate to the
security interest (and, in the event of enforcement of such security interest by
the Purchaser, the ownership interest) of the Purchaser in such Equipment.

Section 5.3 Costs and Expenses.  The Seller shall pay all reasonable, documented
costs and disbursements in connection with the performance of its obligations
hereunder and the Transaction Documents to which it is a party.

Article vI

PURCHASES BY THE SELLER

Section 6.1 Purchases by the Seller.

(a) In the event of the occurrence of (i) a Warranty Purchase Event or (ii) the
Seller’s repurchase obligation set forth in Section 3.01(c)(xiii) of the
Servicing Agreement (the foregoing repurchase events, “Repurchase Events”), the
Seller shall, unless such Repurchase Event shall have been cured in all material
respects or waived by the Control Party, purchase each Contract and related
Conveyed Assets Conveyed hereunder which is affected by such Repurchase Event
from the Purchaser on or before the first Payment Date following the month of
the discovery by or notice (from any Person) to the Seller of such Repurchase
Event, and the Seller shall pay to the Purchaser (by means of a transfer to the
Collection Account) the Prepayment Amount of each such Contract and the related
Conveyed Assets determined as of the date of the purchase thereof from the
Purchaser.  Notwithstanding any other provision of this Agreement or the
Indenture to the contrary, the obligation of the Seller under this Section shall
be performed in accordance with the terms hereof notwithstanding the failure of
the Servicer or the Purchaser to perform any of their respective obligations
with respect to such Contract under the Servicing Agreement or the Indenture,
respectively.  It is understood and agreed that the obligation of the Seller to
cure a Repurchase Event or purchase the Contracts and the related Conveyed
Assets Conveyed hereunder which are affected by such Repurchase Event shall
(i) constitute the sole remedy against the Seller with respect to such
Repurchase Event available to the Purchaser, the Trustee, the Secured Parties,
the other parties to the Transaction Documents or any other Person and (ii) not
be intended to, and shall not, constitute a guaranty of the collectability or
payment of any Contract or the Related Security related thereto which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.

9

--------------------------------------------------------------------------------

(b) To the extent that the Servicer has not exercised its right to deliver a
Substitute Contract with respect to any Defaulted Contract, Delinquent Contract,
Credit Impaired Contract, Discretionary Contract or Contract as to which a
Prepayment has occurred under Section 3.04 of the Servicing Agreement, the
Seller shall have the limited right to repurchase any Defaulted Contract,
Delinquent Contract, Credit Impaired Contract, Discretionary Contract or
Contract as to which a Prepayment has occurred upon not less than two
(2) Business Days’ prior written notice to the Purchaser (the “Repurchase
Notice”); provided, however, that, the following conditions must be satisfied:
(a) (x) the sum of (1) the aggregate Discounted Contract Balance of Contracts
that are being replaced with Substitute Contracts (as measured on their
respective Cut-Off Dates) pursuant to Section 3.04(b) of the Servicing
Agreement, and (2) the aggregate Discounted Contract Balance of Contracts (as
measured on their respective Cut-Off Dates) repurchased by the Servicer or the
Originator pursuant to Section 3.04(e) of the Servicing Agreement with respect
to Defaulted Contracts, Delinquent Contracts and Credit Impaired Contracts, but
excluding, in each case, Contracts repurchased or substituted pursuant to
breaches of representations by the Originator pursuant to Section 6.1(a) of the
Purchase and Contribution Agreement, cannot exceed 10% of the aggregate
Discounted Contract Balance of all Initial Contracts (as measured on the Initial
Cut‑Off Date) and (y) the sum of (1) the aggregate Discounted Contract Balance
of Contracts that are being replaced with Substitute Contracts (as measured on
their respective Cut-Off Dates) pursuant to Section 3.04(b) of the Servicing
Agreement and (2) the aggregate Discounted Contract Balance of Contracts
(measured on their respective Cut‑Off Dates) repurchased pursuant to Section
3.04(e) of the Servicing Agreement or substituted by the Servicer or the
Originator pursuant to Section 3.04(b) of the Servicing Agreement with respect
to Defaulted Contracts, Delinquent Contracts, Credit Impaired Contracts,
Discretionary Contracts and Contracts as to which a Prepayment has occurred, but
excluding, in each case, Contracts repurchased or substituted pursuant to
breaches of representations by the Originator pursuant to Section 6.1(a) of the
Purchase and Contribution Agreement, cannot exceed 15% of the aggregate
Discounted Contract Balance of all Initial Contracts (as measured on the Initial
Cut‑Off Date); and (b) (i) as of the related Cut‑Off Date, the Substitute
Contracts then being transferred have a Discounted Contract Balance that is not
less than the Discounted Contract Balance of the Contracts being replaced, (ii)
at the date of transfer, the NewStar Risk Rating of such Substitute Contract
shall not be higher than (i.e. worse than) the rating of the Contract that it
replaced; (iii) the Servicer will provide the Rating Agency notice of a
Substitute Contract; (iv) if the current Discounted Contract Balance of the
Contract being removed is greater than $1,000,000 and exceeded 2.5% of the
aggregate Discounted Contract Balance of all Contracts as of the Calculation
Date immediately preceding such substitution, the Rating Agency Condition must
be satisfied with respect to such substitution; (v) if such Substitute Contract
is a Third Party Collected Lease, the related third party agent must be an
approved third party agent as set forth in the Credit and Collection Policy;
(vi) if such Substitute Contract has a balloon payment, then such final
contractual payment cannot exceed the greater of (A) 7.5% of the related
Equipment's original equipment cost or (B) the balloon payment of the Contract
being replaced; (vii) the last remaining Scheduled Payment date under such
Substitute Contracts shall not be later than the latest Stated Maturity Date for
the Notes; and (viii) such Substitute Contracts do not have remaining terms
which would materially extend the life of the Notes.  Such Repurchase Notice
shall specify the date on which the Seller desires that such repurchase occur
(such date, the “Repurchase Date”), and shall identify each Defaulted Contract,
Delinquent Contract, Credit Impaired Contract, Discretionary Contract or
Contract as to which a Prepayment has occurred to be included in such
repurchase.  On the Repurchase Date, the Seller shall pay to the Purchaser (by
means of a transfer to the Collection Account) the applicable Prepayment Amount.

Section 6.2 Reassignment of Purchased Contracts.  Upon deposit in the Collection
Account of the applicable Prepayment Amount, the Purchaser shall (and shall
request the Trustee to) take such steps as may be reasonably requested by the
Seller in order to assign to the Seller all of the Purchaser’s and the Trustee’s
right, title and interest in and to the Conveyed Assets related to the
repurchased Contract (including all security and documents) Conveyed to the
Purchaser and the Trustee, without recourse, representation or warranty of any
kind, except as to the absence of Liens created by or arising through the
Purchaser or the Trustee.  Such assignment shall be a sale and assignment
outright, and not for security.  If, following the transfer of a Contract to the
Seller pursuant to Section 6.1, in any enforcement suit or legal proceeding, it
is held that the Seller may not enforce any such Contract or any of the other
related Conveyed Assets on the ground that it shall not be a party in interest
or a holder entitled to enforce such Contract or such other related Conveyed
Asset, the Purchaser shall, at the expense of the Seller, take such steps as the
Seller deems reasonably necessary to enforce such Contract or such other related
Conveyed Asset, including bringing suit in the Purchaser’s name.

Section 6.3 Waivers.  No failure or delay on the part of the Purchaser, in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or future exercise thereof or the exercise of
any other power, right or remedy.

10

--------------------------------------------------------------------------------

Article vII

MISCELLANEOUS

Section 7.1 Liability of the Seller.  The Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by the Seller and with respect to its representations and warranties
in this Agreement and in any Assignment Agreement.

Section 7.2 Limitation on Liability of the Seller and Others.  The Seller and
any director, officer, employee or agent of the Seller may rely in good faith on
the advice of counsel respecting any matters arising under this Agreement.  The
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement, the
Indenture or the other Transaction Documents to which it is a party.

Section 7.3 Amendment.  This Agreement may be amended or modified from time to
time by the parties hereto, with the prior written consent of the Trustee, at
the direction of the Control Party, but only by an instrument in writing signed
by each of the parties hereto; provided that no such amendment shall, without
the consent of each Noteholder, modify this Section 7.3 or have the effect of
amending this Agreement or any other Transaction Document in a manner that would
require, mutatis mutandis, the consent of all Noteholders under Section 10.02 of
the Indenture.  Any amendment or modification effected contrary to the
provisions of this Section 7.3 shall be null and void ab initio.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

Section 7.4 Notices.  All demands, notices and communications to the Seller or
the Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of the Seller at the following address:
500 Boylston Street, Suite 1250, Boston, MA  02116 or such other address as
shall be designated by the Seller in a written notice delivered to the
Purchaser, (b) in the case of the Purchaser at the following address: 500
Boylston Street, Suite 1250, Boston, MA  02116 or such other address as shall be
designated by a party in a written notice delivered to the other party, and
(c) in the case of the Rating Agency at the following address: DBRS, Inc., 140
Broadway, New York, New York 10005, Attention: ABS Surveillance, Facsimile No.
(212) 806‑3201.

Section 7.5 Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement, the Indenture and the other Transaction Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and all prior understandings, written or oral, are superseded by this
Agreement, the Indenture and the other Transaction Documents.  This Agreement
may not be modified, amended, waived or supplemented except as provided herein.

Section 7.6 Severability of Provisions.  If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

Section 7.7 GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION.  (a) THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE INTERESTS OF THE PURCHASER IN THE CONVEYED ASSETS, OR REMEDIES
HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK OR EXCEPT FOR SECTIONS 5‑1401 AND 5‑1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER TRANSACTIONS CONTEMPLATED HEREUNDER.

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON‑EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON

11

--------------------------------------------------------------------------------

THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

Section 7.8 Counterparts.  For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 7.9 Non‑petition Covenant.  Until one year and one day after the latest
maturing obligation of the Purchaser under the Indenture shall be paid in full,
the Seller shall not petition or otherwise invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Purchaser under any federal or state bankruptcy, insolvency or similar law
or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of the Purchaser or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the
Purchaser; provided that nothing herein shall preclude the Seller from filing a
proof of claim or joining in any bankruptcy, insolvency or similar proceeding
after the commencement thereof.  The Seller agrees that damages will not be an
adequate remedy for a breach of this covenant and that this covenant may be
specifically enforced by the Purchaser or any assignee thereof.

Section 7.10 Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the Seller,
the Purchaser and their respective successors and assigns; provided, however,
that the Seller may not assign or delegate its obligations hereunder without the
prior written consent of the Purchaser and the Trustee.  The Purchaser may
collaterally assign its rights hereunder to the Trustee, and the Trustee shall
have all rights of the Purchaser under this Agreement (as if the Trustee were
the Purchaser hereunder).

(b) This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the earlier of (x) such time when all of the Contracts Conveyed
hereunder are collected in full; provided, however, that rights and remedies
with respect to any breach of any representation and warranty made by the Seller
pursuant to Article IV hereof and pursuant to any Assignment Agreement and the
provisions of Article V and Section 7.9 shall be continuing and shall survive
any termination of this Agreement and (y) the satisfaction and discharge of the
Indenture.

Section 7.11 Third Party Beneficiary.  Each of the parties hereto hereby
acknowledges that the Purchaser intends to pledge the Conveyed Assets and
collaterally assign all of its rights under this Agreement to the Trustee, and
the Seller hereby consents to such collateral assignment.  The Trustee shall be
a third party beneficiary of, and shall be entitled to enforce in accordance
with the Indenture the Purchaser’s rights and remedies under, this Agreement to
the same extent as if it were a party hereto.

Section 7.12 Term.  This Agreement shall commence as of the date of execution
and delivery hereof and shall continue in full force and effect until the later
of (a) the payment in full with respect to each Contract Conveyed hereunder and
(b) the satisfaction and discharge of the Indenture.

[Remainder of page intentionally left blank.]

 

 

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

NewStar Equipment Finance I, LLC

 

 

 

By:  

 

/s/ JOHN J. FRISHKOPF

 

 

Name:  

 

John J. Frishkopf

 

 

Title:  

 

Treasurer

 

NewStar Commercial Lease

Funding 2015‑1 LLC

 

 

 

By:  

 

/s/ JOHN J. FRISHKOPF

 

 

Name:  

 

John J. Frishkopf

 

 

Title:  

 

Treasurer

 

 

 

[Signature Page to Purchase and Contribution Agreement ‑ 1 of 1]

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT

ASSIGNMENT AGREEMENT, dated as of ________ __, 201__ (this “Assignment
Agreement”) between NewStar Equipment Finance I, LLC (the “Seller”) and NewStar
Commercial Lease Funding 2015‑1 LLC (the “Purchaser”).

1. We refer to the Purchase and Contribution Agreement (the “Purchase and
Contribution Agreement”) dated as of September 1, 2015 between the Seller and
the Purchaser.  All provisions of the Purchase and Contribution Agreement are
incorporated herein by reference.  All capitalized terms used herein and not
defined herein shall have the meanings set forth in the Purchase and
Contribution Agreement.

2. The Seller does hereby Convey, to the Purchaser, without recourse (except to
the extent specifically provided in the Purchase and Contribution Agreement),
for the purchase price of $_____________ (the “Purchase Price”) and the
Purchaser hereby acquires, all right, title and interest of the Seller in, to
and under the Contracts identified as such on Annex A hereto and the Related
Security related thereto (including, without limitation, all right, title and
interest of the Seller in and to the Equipment related to each such Contract)
pursuant to the Purchase and Contribution Agreement.

3. The Seller represents and warrants that all of the representations and
warranties set forth on the Schedule of Representations attached hereto as
Schedule A (to the extent applicable) are true and correct as of the date hereof
with respect to all of the Contracts transferred as of the date hereof (unless
such representation and warranty relates to a prior date).

4. With respect to the Contracts transferred on the date hereof and otherwise in
connection with the transfer of such Contracts, the Seller does hereby remake
the representations and warranties set forth in Section 4.1 of the Purchase and
Contribution Agreement with full force and effect as if the same were fully set
forth herein (unless such representation and warranty relates to a prior date).

 

 

Assignment Agreement

(Purchase and Contribution Agreement)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Assignment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

NewStar Equipment Finance I, LLC

 

 

 

By:  

 

 

 

 

Name:  

 

 

 

 

Title:  

 

 

 

NewStar Commercial Lease

Funding 2015‑1 LLC

 

 

 

By:  

 

 

 

 

Name:  

 

 

 

 

Title:  

 

 

 

 

[Signature Page to PCA Assignment Agreement – 1 of 1]

--------------------------------------------------------------------------------

 

ANNEX A

(TO ASSIGNMENT AGREEMENT)

[Seller to attach]

 

 

Assignment Agreement

(Purchase and Contribution Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE A

REPRESENTATIONS AND WARRANTIES OF THE SELLER WITH RESPECT TO

CONTRACTS REFERRED TO IN ANY ASSIGNMENT AGREEMENT

The following representations and warranties are made by the Seller as of the
date of any Assignment Agreement delivered by the Seller to the Purchaser with
respect to the Contracts related to the Receivables which are referred to in
such Assignment Agreement (or any schedule thereto).

1. Its interest in the Equipment subject to the Contract has been validly sold
to the Issuer and is free and clear of all Liens except certain Permitted Liens.

2. Other than with Equipment Loans and certain Lease Discounting Obligations,
such Contract contains a “hell or high water” clause that unconditionally
obligates the related Obligor to make Scheduled Payments (including taxes),
notwithstanding any casualty, loss or other damage to the Equipment.

3. Other than with Equipment Loans and certain Lease Discounting Obligations,
such Contract either does not contain any early termination or prepayment option
or, if it does have such an option, it requires payment by the Obligor in an
amount equal to or greater than the Discounted Contract Balance and any
delinquent Scheduled Payments with respect to such Contract. (iii) Other than
with Equipment Loans, certain Lease Discounting Obligations and the Permitted
Ownership Arrangement, such Contract either does not contain any early
termination or prepayment option or, if it does have such an option, it requires
payment by the Obligor in an amount equal to or greater than the Discounted
Contract Balance and any delinquent Scheduled Payments with respect to such
Contract.

4. Such Contract is denominated in U.S. dollars and all Scheduled Payments
thereunder are payable in U.S. dollars. No payment is due from any person that
does not have a mailing address in the United States.

5. The Equipment and the Obligor are both located in the United States.

6. All payments payable under such Contract are absolute, unconditional
obligations of the related Obligors without (except with respect to a breach of
an Obligor’s right of quiet enjoyment of the related Equipment) right to
rescission, offset, defense or counterclaim for any reason.

7. Such Contract requires the related Obligor to (i) maintain customary physical
damage insurance covering the Equipment, (ii) maintain the Equipment in working
condition, reasonable wear and tear excepted, (iii) bear all the costs of
operating the Equipment (including the taxes, maintenance and insurance relating
thereto), and (iv) assume all risk of loss or malfunction of the Equipment.

8. Such Contract provides that the lessor may accelerate all Contract payments
if the related Obligor is in default under such Contract.

9. Such Contract provides for periodic contract payments, which are principally
due and payable on either a monthly or quarterly basis, and the next payment due
date is within one month (for monthly Contracts) or three months (for quarterly
Contracts) of the related Transfer Date (provided that with respect to any
Contracts that have made a Scheduled Payment in advance of the due date
therefor, the next periodic contract payment will not be due until the due date
immediately following the due date for which such Scheduled Payment was due).

10. Other than with Equipment Loans, certain Lease Discounting Obligations and
the Permitted Ownership Arrangement, such Contract provides that in the event of
a casualty loss, the lessor may require the related Obligor, at the related
Obligor’s expense, to pay the lessor the sum of all unpaid rents and other
payments due under such Contract, all accelerated future payments due under such
Contract (discounted to a present value payoff amount) and the Booked Residual
of the Equipment.

11. Such Contract provides that the related Obligor may not elect to utilize any
Security Deposit thereunder to offset any Scheduled Payment thereunder.

12. Such Contract includes only the remaining non‑cancelable contractual
payments purchased and funded, and no such payment will be payable later than
the maximum remaining term of such Contract, which will not exceed 90 months.

13. The Discounted Contract Balance with respect to such Contract does not
include any residual value ascribed to the Equipment, or the amount of any
Security Deposits held by the Originator (or its assigns) or the Servicer.

14. Such Contract will not have been modified, waived, altered or amended in any
way by the Servicer except to the extent otherwise permissible under Servicer’s
Credit and Collections Policy.

15. The Custodian is in possession of the Contract File with respect to such
Contract.

Sch. A‑1

 

--------------------------------------------------------------------------------

16. Such Contract was created in compliance with, has been serviced in
compliance with and does not contravene in any material respect, any applicable
law or regulation. No Contract has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer and assignment of such
Contract or any Receivable is unlawful, void or voidable.

17. Such Contract (i) will at all times be the legal, valid and binding payment
obligation of the related Obligor, enforceable against such related Obligor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally, and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity), (ii) has been fully and properly executed by the parties thereto,
and (iii) contains customary and enforceable provisions such as the rights and
remedies of the holder thereof are adequate for realization against any related
collateral.

18. Such Contract has not been satisfied, subordinated or rescinded.

19. No tax is owed in connection with the sale to the Issuer except as paid.

20. Such Contract is not subject to any enforceable provision prohibiting the
transfer of such Contract from the Originator to the Issuer or the pledge of
such Contract by the Issuer to the Trustee for the benefit of the Secured
Parties.

21. Such Contract is either (a) not subject to any foreign withholding tax or
(b) provides for a “gross‑up” or indemnity of any payments upon the imposition
of any such tax.

22. Such Contract is secured by a first priority perfected security or ownership
interest in the related Equipment.

23. The origination or acquisition of such Contract has been underwritten by the
Originator in accordance with its underwriting guidelines.

24. At the time of the Originator’s origination of such Contract and as of the
relevant Transfer Date, the related Obligor thereunder was not subject to an
Insolvency Event except where the related Obligor has assumed such Contract.

25. The Originator has transferred good and marketable title to the Contract and
the Originator’s interest in the related Equipment to the Issuer.

26. Such Contract does not have a Discounted Contract Balance in excess of
$71,000,000.

27. Such Contract is not a Defaulted Contract or a Contract as to which more
than 10% of a Scheduled Payment remains unpaid for 61 days or more from the
original due date for such payment without regard to any Servicer Advance.

28. If such Contract is related to titled Equipment in which the Originator has
a security interest, the Originator will have its (or its nominee's) name noted
as lienholder on the Closing Date with respect to the Initial Contracts, and, on
the applicable Transfer Date (with respect to any other Contracts), the
Originator will submit, to the applicable titling authority the necessary
application for noting the Originator (or its nominee) as the lienholder.  With
respect to Contracts related to titled Equipment in which the Originator has an
ownership interest, on the Closing Date (with respect to the Initial Contracts)
and on the applicable Transfer Date (with respect to Substitute Contracts) the
Originator will submit to the applicable titling authority the necessary
application for noting the Issuer as the owner with respect to such titled
Equipment.

29. None of the Equipment on such Contract is in repossession status.

30. Such Contract constitutes “chattel paper” or an “instrument” as defined in
the UCC of each State the law of which governs the perfection of the interest
granted in it and/or the priority of such perfected interest.

31. All information in Annex A to the “Assignment Agreement” delivered for such
Contract is true and correct in all material respects as of the date of such
Assignment Agreement.

32. No Obligor is a governmental entity where the related Contract is subject to
governmental appropriation risk.

33. Such Contract was originated by the Originator or NewStar Financial, Inc.
or, in the case of a Permitted Ownership Arrangement, through a Grantor Trust in
the ordinary course of business and in accordance in all material respects with
the Credit and Collection Policy as in effect at the time of such origination or
provided any exception has been approved by the Investment Committee and the
Underwriting Committee of the Servicer (in each case, as described in the Credit
and Collection Policy).

34. The Contract is not a “consumer lease” as defined in Section 2A 103(1)(e) of
the UCC.

35. The Contract provides that the Servicer may accelerate, or cause the
acceleration of, all remaining Scheduled Payments or, with respect to a True
Lease, may demand, or cause the demand of, payment of a stipulated loss amount
as liquidated damages provided that amount shall not be less than an amount
equal to the Discounted Contract Balance of such Contract, if the Obligor is in
default after any applicable cure period under any of its obligations under such
Contract (for the sake of clarity, for purposes of this item, “Contract,” when
referring to Permitted Ownership Arrangement Equity, shall mean the Permitted
Ownership Arrangement Equity together with the related Aircraft Lease).

Sch. A‑2

--------------------------------------------------------------------------------

36. Either (i) the Contract does not require the prior written notification to
or consent of a Obligor or contain any other restriction on the transfer or
assignment of the Contract by the Originator or Qualified Third Party Agent or
the Issuer or (ii) the Contract requires delivering of notice to or consent of
the related Obligor and such notification or consent shall have been obtained
prior to its Transfer Date.

37. (i) Prior to the sale to the Issuer, the Originator or the Grantor Trust
owned the Contract and such Contract was free and clear of all Liens (other than
Permitted Liens); (ii) other than with respect to a Permitted Ownership
Arrangement, following the transfer of such Contract to the Issuer by the
Originator pursuant to the Purchase Agreement, the Issuer owns the Contract and
the related assets free and clear of any Lien (other than Permitted Liens);
(iii) with respect to a Permitted Ownership Arrangement, following the transfer
of the Permitted Ownership Arrangement Equity to the Issuer by the Originator
pursuant to the Purchase Agreement, the Issuer owns the Permitted Ownership
Arrangement Equity free and clear of any Lien (other than Permitted Liens), and
the Grantor Trust owns the Aircraft Lease and related assets free and clear of
all Liens (other than Permitted Liens) and has entered into a Permitted
Ownership Arrangement guarantee for the benefit of the Trustee secured by a
collateral assignment of the Aircraft Lease and mortgage on the related assets
to the Trustee so long as the Trustee agrees for the benefit of the lessee under
such Aircraft Lease that, in the absence of an event of default thereunder, it
will not disturb such lessee’s quiet enjoyment of the related assets leased
thereunder.

38. No person (other than the Issuer, the related Obligor or the Owner Trustee
or Grantor Trust, as applicable, with respect to a Permitted Ownership
Arrangement) has an interest in the Contract or any related Equipment (other
than the holders of any Permitted Liens and the Owner Trustee or Grantor Trust,
as applicable, with respect to a Permitted Ownership Arrangement).

39. As of the Cut‑Off Date with respect thereto, the Obligor is not subject to
bankruptcy or other insolvency proceedings and has not been the subject of any
such proceedings in the prior 24 months.

40. Such Contract contains provisions customary to similar financing agreements
for Equipment, sufficient and enforceable (except as may be limited by
applicable Insolvency Laws and the availability of equitable remedies) to enable
the Issuer (or its assignees or pledgees, including the Trustee) to realize
against or, with respect to the Permitted Ownership Arrangement, to cause the
Owner Trustee to realize against the Equipment related thereto (to the extent
such Equipment secures or supports the payment of the Contract).

41. Payments under such Contract are not primarily secured by real estate.

42. The related Obligor is an Eligible Lessee.

43. The Contract and any related Equipment have not been sold, transferred,
assigned or pledged by the Issuer or the Originator to any other person other
than under the Indenture and the Purchase Agreement, as applicable, and, (A)
with respect to a Contract that is a “true lease,” any Equipment related to such
true lease is owned by the Issuer or, with respect to a Permitted Ownership
Arrangement, the related Grantor Trust, free and clear of any Liens of any third
parties other than Permitted Liens and (B) with respect to any other Contract
that is not a “true lease,” such Contract is secured by a fully perfected lien
of the first priority on the related Equipment.

44. There has been no fraud on the part of the Issuer, the Servicer, the
Obligor, the Originator or any other person in connection with the origination
of the Contract.

45. If such Contract (a) relates to titled Equipment, (i) the Contract is of a
type listed in Eligibility Contract Criteria (46) below, and (ii) (A) the
Obligor is noted as owner and the Originator (or its nominee) is noted as
lienholder on the related certificate of title, (B) the Issuer is either noted
as owner or the Originator has submitted to the applicable titling authority the
necessary application for noting the Issuer as the owner and no person (other
than the Trustee) is noted as lienholder on the related certificate of title or
(C) the title is held under a Permitted Titling Agency Arrangement, (b) is a
third party agented loan or lease, it meets the criteria set forth in the
definition of Third Party Collected Leases or (c) relates to an Aircraft and is
subject to a Permitted Ownership Arrangement, (i) the related Aircraft Lease
satisfies the eligibility criteria identified above, and (ii) the related
Obligor under the Aircraft Lease is an Eligible Lessee

46. Such Contract is (a) a Fair Market Value Lease, (b) a Finance Lease, (c) a
CSA, (d) a Lease Discounting Obligation, (e) a TRAC Lease or a Modified/Split
TRAC Lease, (f) a True Lease, (g) an Equipment Loan or (h) a Permitted Ownership
Arrangement and related Aircraft Lease and the related Permitted Ownership
Arrangement Equity.

47. The Obligor under such Contract is not an affiliate of the Originator or the
Issuer.

48. The Obligor under such Contract has made its first Scheduled Payment.

 

 

Sch. A‑3

--------------------------------------------------------------------------------

 

SCHEDULE B

PRIOR NAMES, TRADE NAMES, FICTITIOUS NAMES

AND “DOING BUSINESS AS” NAMES OF THE SELLER

None.

 

 

Sch. B‑1

--------------------------------------------------------------------------------

 

SCHEDULE C

SCHEDULE OF CONTRACTS

Sch. C‑1